Case 2:20-cv-05530-DMG-AGR Document 18-2 Filed 06/25/20 Page 1 of 3 Page ID #:161




                 Exhibit 2
Case 2:20-cv-05530-DMG-AGR Document 18-2 Filed 06/25/20 Page 2 of 3 Page ID #:162




   From: "Pal, Alex                   @CalOES.ca.gov>
   Date: Friday, May 22, 2020 at 9:39 AM
   To: John Zhuang               @byd.com>
   Cc: "Bollinger, Jennifer       "                 @caloes.ca.gov>
   Subject: FW: N95 NIOSH MASKS IN USA NOW

   Hi John,

   Per our call this morning, here is the email and spec sheet from an individual representing that he is
   selling NIOSH approved BYD masks (See bottom of page two attached).

   Alex J. Pal
   Chief Counsel
   Governor’s Office of Emergency Services (Cal OES)


   Office: (916)
   Cell: (916)
   Emergency: (916)
   www.caloes.ca.gov




   CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or
   legally privileged information. It is solely for the use of the intended recipient(s). Unauthorized
   interception, review, use, forwarding, or disclosure is prohibited and may violate applicable laws
   including the Electronic Communications Privacy Act. If you are not the intended recipient, please
   contact the sender and destroy all copies of the communication.




   From: James             @gmail.com>
   Sent: Thursday, May 21, 2020 10:55 PM
   Subject: N95 NIOSH MASKS IN USA NOW




                                                                                         Exhibit 2, Page 21
Case 2:20-cv-05530-DMG-AGR Document 18-2 Filed 06/25/20 Page 3 of 3 Page ID #:163


    CAUTION: This email originated from a NON-State email address. Do not click links or open attachments unless you
    are certain of the sender’s authenticity.


   Hello,
   We have 10 Million NIOSH N95 Masks in the US now available for a spot buy or shipping worldwide.
   Spec sheets included. Price is $4.25 per mask. MOQ is 1,000,000.
   Please let me know your interest.
   James Vaughn
   516-




                                                                                                  Exhibit 2, Page 22
